Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Gallagher on 7/22/2021.

The application has been amended as follows: 
	Claims 14-20 have been cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the claimed electronic device.  Specifically, the prior art fails to teach/suggest the claimed configuration of plurality of electrodes (including two on the front and two on the back), a touch sensor on the back, biometric sensor(s) and display on the front, as well as a processor configured to detect sequential touching in different directions across the first and second electrodes (on the front) and change which measurement (ECG or GSR) is being obtained, based on the direction detected.
st and 2nd rejections, therefore these rejections are withdrawn.  
As for the prior art rejections, the examiner maintains the position that the references cited in the Non-Final rejection mailed 4/13/2021 represent the closest/best prior art related to applicant’s claimed invention.  However, these references, whether taken alone or in combination, fail to reasonably teach or render obvious the newly claimed configuration of sensors and the newly added processing steps. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792